Case 1:17-cr-00101-LEK Document 691 Filed 12/05/19 Page 1 of 1             PageID #: 5979

                               MINUTE ORDER



 CASE NUMBER:            CRIMINAL NO. 17-00101-1 LEK
 CASE NAME:              United States of America v. Anthony T. Williams


      JUDGE:      Leslie E. Kobayashi          DATE:            12/5/2019

COURT ACTION: EO: COURT ORDER DENYING DEFENDANT’S “MOTION OF
PRIVATE ATTORNEY GENERAL ANTHONY WILLIAMS DEMANDING THE
GOVERNMENT TO CHANGE IT’S [SIC] NAME FROM THE DEPARTMENT OF
JUSTICE TO EITHER THE DEPARTMENT OF INJUSTICE OR THE DEPARTMENT
OF UNLAWFUL PROSECUTIONS”

       Before the Court is pro se Defendant Anthony T. Williams’s (“Defendant”)
“Motion of Private Attorney General Anthony Williams Demanding the Government to
Change It’s [sic] Name from the Department of Justice to Either the Department of
Injustice or the Department of Unlawful Prosecutions” (“Motion”), filed on
November 22, 2019. [Dkt. no. 652.] The Court finds that: the Motion is suitable for
disposition without a hearing pursuant to Local Rule 7.1(c); and it is not necessary for
Plaintiff the United States of America to file a response to the Motion. Defendant’s
Motion is HEREBY DENIED because there is no legal basis for the relief sought therein.

      IT IS SO ORDERED.



Submitted by: Agalelei Elkington, Courtroom Manager
